Case 2:15-cv-01219-JS-ARL Document 674 Filed 10/05/20 Page 1 of 2 PageID #: 40160




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 JARRETT JENKINS, EMMOT STEELE, FRANCES                              INDEX NO. 15-cv-1219
 ROYAL, DANAI EWAN, and CHARMAINE WHYTE, on
 behalf of themselves and all others similarly situated,             Hon. Joanna Seybert, U.S.D.J.
                                                                     Hon. Arlene R. Lindsay, U.S.M.J.
                    Plaintiffs,

        -against-

 NATIONAL GRID USA SERVICE COMPANY, INC.,
 KEYSPAN GAS EAST CORPORATION, NIAGARA
 MOHAWK POWER CORPORATION, and THE
 BROOKLYN UNION GAS COMPANY,

                    Defendants.


            PLAINTIFFS’ NOTICE OF MOTION TO PARTIALLY STRIKE
          OPINIONS PROFFERED BY KEN SPONSLER AND JOHN TAYLOR

        PLEASE TAKE NOTICE that Plaintiffs Jarrett Jenkins, Emmot Steele, Frances Royal,

 Danai Ewan, and Charmaine Whyte, by and through their counsel, and upon the accompanying

 Memorandum of Law, Declaration of John T. Nicolaou, and such other further evidence as may be

 presented at the time of any hearing, on a date and at a time designated by the Court, at the United

 States Courthouse for the Eastern District of New York (Islip), will move this Court for an order

 partially striking opinions proffered by Ken Sponsler and John Taylor as well as any arguments by

 Defendants relying on those opinions.



 Dated: July 24, 2020                    Respectfully submitted,

                                         By:    /s/ Joseph S. Tusa
                                                Joseph S. Tusa




                                                    1
Case 2:15-cv-01219-JS-ARL Document 674 Filed 10/05/20 Page 2 of 2 PageID #: 40161



                               TUSA P.C.
                               Email: joseph.tusapc@gmail.com

                               P.O. Box 566
                               55000 Main Road, 2nd Floor
                               Southold, NY 11971
                               Telephone: (631) 407-5100

                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                               Jonathan D. Selbin
                               Email: jselbin@lchb.com
                               Douglas I. Cuthbertson
                               Email: dcuthbertson@lchb.com
                               John T. Nicolaou
                               Email: jnicolaou@lchb.com
                               Avery S. Halfon
                               Email: ahalfon@lchb.com

                               250 Hudson Street, 8th Floor
                               New York, NY 10013-1413
                               Telephone: (212) 355-9500

                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                               Daniel M. Hutchinson (pro hac vice)
                               Email: dhutchinson@lchb.com
                               275 Battery Street, 29th Floor
                               San Francisco, CA 94111-3339
                               Telephone: (415) 956-1000

                               Attorneys for Plaintiffs and the Proposed Classes




                                          2
